Opinion issued May 7, 2009 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00664-CR
____________

ALBERT BRUCE EASLEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 10th Judicial District Court
Galveston County, Texas
Trial Court Cause No. 07CR3562



corrected
MEMORANDUM  OPINION
	Because no brief had been filed for appellant, on March 10, 2009, we abated
this appeal and ordered a hearing in the trial court.  Among the issues the trial judge
was to consider was whether appellant desired to prosecute the appeal.  The trial court
conducted the hearing on April 14, 2009, and the supplemental record of that hearing
has been filed in this Court.  At the hearing, appellant stated that he wished to
withdraw this appeal.
	We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant's
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
	Any pending motions are denied as moot.
	The clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).